Citation Nr: 0808977	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Achilles tendonitis 
of the left foot, also claimed as posterior calcaneal 
exostosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degeneration of the 
lumbar spine or lumbosacral intervertebral disc, including as 
secondary to the Achilles tendonitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ankle 
condition, including as secondary to the Achilles tendonitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral wrist 
condition, including as secondary to the Achilles tendonitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
condition.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 until August 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2004 and January 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

During the January 2008 Board hearing the veteran requested 
his claim for service connection for a bilateral hip 
condition be reopened.  This claim has not been adjudicated 
and is REFERRED to the RO for appropriate action.  

In the May 2004 and January 2006 rating decisions, while the 
RO indicated the claims were reopened and denied the claims 
on the merits, the RO did not explain its analysis of the 
claims under the requirements for the reopening of a claim.  
Notwithstanding the RO's apparent decision to reopen the 
claim, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board may 
consider the underlying claim on its merits. See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, 
the issues before the Board involves the threshold question 
of whether new and material evidence has been received, as 
set out on the title page.

The issue of entitlement to service connection for a cervical 
spine condition is being REMANDED and is addressed in the 
REMAND portion of the decision below.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Rating decisions dated in September 1993 and October 2001 
denied service connection for a left foot condition, 
including Achilles tendonitis.  The veteran did not appeal 
these decisions and they are final.

2.  The evidence associated with the claims file subsequent 
to the October 2001 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
Achilles tendonitis and raises a reasonable possibility of 
substantiating the claim.

3.  An August 2002 rating decision denied service connection 
for degeneration of the lumbar spine or lumbosacral 
intervertebral disc, a left ankle condition and a right ankle 
condition; the veteran did not appeal this decision and it is 
final.

4.  The evidence associated with the claims file subsequent 
to the August 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for degenerative degeneration of the 
lumbar spine or lumbosacral intervertebral disc, a left ankle 
condition and a right ankle condition and raises a reasonable 
possibility of substantiating the claims.

5.  A May 2004 rating decision denied service connection for 
a bilateral wrist condition; the veteran did not appeal this 
decision and it is final.

6.  The evidence associated with the claims file subsequent 
to the May 2004 rating decision relates to an unestablished 
fact necessary to substantiate the claims for service 
connection for a bilateral wrist condition and raises a 
reasonable possibility of substantiating the claims.

7.  Achilles tendonitis of the left foot was not incurred in 
or aggravated by active service.

8.  Degenerative disease of the lumbosacral spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to be so incurred.

9.  A bilateral ankle condition was not incurred in or 
aggravated by active service, nor may it be presumed to be so 
incurred.

10.  A bilateral wrist condition was not incurred in or 
aggravated by active service, nor may it be presumed to be so 
incurred.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 2001 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for Achilles tendonitis of 
the left foot is new and material, and the veteran's claim 
for that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2007).

2.  Evidence received since the final August 2002 
determination wherein the RO denied the veteran's claims of 
entitlement to service connection for degeneration of the 
lumbar spine or lumbosacral intervertebral disc, a left ankle 
condition and a right ankle condition is new and material, 
and the veteran's claims for these benefits are reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

3.  Evidence received since the final May 2004 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a bilateral wrist condition is new and 
material, and the veteran's claim for this benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).

4.  The criteria for a grant of service connection for 
Achilles tendonitis of the left foot have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).

5.  The criteria for a grant of service connection for 
degenerative disease of the lumbosacral spine have not been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).

6.  The criteria for a grant of service connection for a 
bilateral ankle condition have not been met. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

7.  The criteria for a grant of service connection for a 
bilateral wrist condition have not been met. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for Achilles tendonitis 
of the left foot, degeneration of the lumbar spine or 
lumbosacral intervertebral disc, a bilateral ankle condition 
and a bilateral wrist condition.  The RO previously 
considered and denied claims for a left foot condition, 
including Achilles tendonitis, in rating decisions dated in 
September 1993 and October 2001.  The veteran did not appeal 
the September 1993 decision and as such, it has become final. 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  Concerning the 
October 2001 rating decision, while the veteran filed a 
timely Notice of Disagreement and a Statement of the Case was 
issued, the veteran did not perfect his appeal.  As such, the 
October 2001 decision represents a final decision. 38 
U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  Claims for service 
connection for degeneration of the lumbar spine or 
lumbosacral intervertebral disc, a left ankle condition and a 
right ankle condition were denied in an August 2002 rating 
decision.  The veteran did not appeal the August 2002 rating 
decision and as such, it has become final. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.  The claim concerning a 
bilateral wrist condition was denied in a May 2004 rating 
decision.  The veteran did not appeal this decision and as 
such, it has become final. 38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1103.  Therefore, the veteran's claims may be reopened 
only if new and material evidence has been secured or 
presented since the last final rating decision. See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran on September 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims for service connection 
for the bilateral wrist condition was previously denied.  
Although the veteran was not notified of the reasons for the 
previous denial of the claims for entitlement to service 
connection for Achilles tendonitis, a bilateral ankle 
condition and degenerative disease of the lumbosacral spine, 
the Board finds the evidence associated with the claims file 
is sufficient to reopen the claim and as such a deficiency in 
notice, if any, does not inure to the veteran's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Concerning the claim for Achilles tendonitis, the claim was 
initially adjudicated as a claim for service connection for a 
left foot condition.  This claim was denied in a September 
1993 rating decision as there was no evidence of a current 
disability or residual problem from the Achilles tendonitis 
noted in service.  The RO continued to deny the claim in 
October 2001 as the veteran failed to submit new and material 
evidence.  At the time of the October 2001 rating decision, 
the evidence of record consisted of service medical records, 
VA outpatient treatment records, the decision from the Social 
Security Administration, lay statements from the veteran's 
mother and brother and the reports of VA examinations.  
Subsequently, additional VA outpatient treatment records, 
private medical records, and records from the Social Security 
Administration have been associated with the claims file.  
Additionally, the veteran provided testimony at a May 2003 RO 
hearing, a March 2007 RO hearing and a January 2008 Board 
hearing.

The evidence received subsequent to the October 2001 rating 
decision includes testimony from the veteran describing 
Achilles tendonitis symptoms during service and directly 
after service.  Presuming such evidence is credible for the 
limited purpose of ascertaining its materiality, this would 
therefore relate to the unestablished element of an inservice 
incurrence and the continuity of symptomatology which is 
necessary to substantiate the veteran's claim.  Furthermore, 
a December 2006 letter from a private physician opined the 
veteran's posterior calcaneal exostosis could be related to 
the Achilles tendon injury during service.   This relates to 
the unestablished element of a nexus between a present 
condition and service necessary substantiate the claim.

Thus, the additional evidence received since the October 2001 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
Achilless tendonitis.  Accordingly, the Board finds that the 
claim for service connection for Achilles tendonitis of the 
left foot is reopened.

Concerning the claims for service connection for a left ankle 
condition, a right ankle condition and degenerative disease 
of the lumbosacral spine, at the time of the August 2002 
rating decision that denied service connection, the evidence 
of record consisted of service medical records, VA outpatient 
treatment records, and private medical records, lay 
statements and a Social Security Administration decision.  
Subsequently, additional VA outpatient treatment records, 
private medical records, and testimony from the RO and Board 
hearings have been associated with the claims file.  

The evidence submitted subsequent to the August 2002 rating 
decision is new, in that it was not previously of record, and 
is also material.  The claim for degeneration of the lumbar 
spine or lumbosacral intervertebral disc was initially denied 
as there was no evidence of a chronic condition or residual 
problem from the back pain noted during service.  
Additionally, there was no evidence of a nexus.  The claim 
for a bilateral ankle condition was denied as there was no 
evidence of any ankle condition during service and no 
evidence of a nexus.  The evidence received subsequent to the 
August 2002 rating decision includes the veteran's testimony 
at RO and Board hearings.  During these hearings the veteran 
testified that the low back and ankle conditions were 
secondary to the Achilles tendonitis.  This would raise a 
different theory of entitlement based upon secondary service 
connection which was not previously considered.  Furthermore, 
the veteran submitted medical evidence such as a June 2006 VA 
outpatient treatment record noting that the veteran by 
history had low back pain for 40 years since he hurt himself 
during service.  Similarly, a June 2002 VA outpatient 
treatment record contained a history in which the veteran 
related his ankle injury to his cast during service.  
Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this would therefore relate 
to the unestablished elements of a nexus between the current 
disabilities and a service-connected disability which are 
necessary to substantiate the veteran's claims.  

Therefore, the additional evidence received since the August 
2002 rating decision relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  Accordingly, the 
Board finds that the claims for service connection for 
degeneration of the lumbar spine or lumbosacral 
intervertebral disc and a bilateral ankle condition are 
reopened.

Concerning the claim for service connection for a bilateral 
wrist condition, at the time of the May 2004 rating decision 
that denied service connection, the evidence of record 
consisted of service medical records, VA outpatient treatment 
records, and private medical records, lay statements and 
Social Security Administration records.  Subsequently, 
additional VA outpatient treatment records, private medical 
records, and the veteran's testimony from RO and Board 
hearings have been associated with the claims file.  

The evidence submitted subsequent to the May 2004 rating 
decision is new, in that it was not previously of record, and 
is also material.  The claim for a bilateral wrist condition 
was initially denied as there was no evidence of a wrist 
condition during service nor was there evidence of a nexus 
linking any wrist condition to service.  The evidence 
received subsequent to the May 2004 rating decision includes 
the veteran's testimony at an RO hearing and a Board hearing 
in which he related his wrist condition to using crutches 
during service due to his Achilles tendonitis.  Presuming 
such evidence is credible for the limited purpose of 
ascertaining its materiality, this would therefore relate to 
the unestablished element of a nexus between the current 
disability and a service-connected disability which is 
necessary to substantiate the veteran's claim.  

Therefore, the additional evidence received since the May 
2004 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for a 
bilateral wrist condition is reopened.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in October 2004, November 2004, 
February 2005, June 2005, September 2005 and March 2006 that 
fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The veteran submitted private medical 
records, VA outpatient treatment records and lay statements 
in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was afforded VA examinations 
concerning the Achilles tendon, the lumbar spine and the 
foot.  Concerning the bilateral wrist claim, there is no duty 
on the part of VA to provide a medical examination, because 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  While the veteran's testimony alone is sufficient 
to reopen the claim for benefits; the veteran's testimony 
alone is not competent to provide evidence suggesting a nexus 
between the condition and service as required by McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no 
evidence of a condition during service and no evidence of 
service-connected disabilities.  Furthermore, aside from the 
veteran's testimony, the veteran has not provided any 
competent medical evidence suggesting a link between the 
wrist condition and service, and no evidence thus supportive 
has otherwise been obtained.  As will be described in greater 
detail below, here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
appellant under the VCAA, does not contain competent evidence 
to suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in July 2007, the veteran advised the RO that he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Achilles Tendonitis

The veteran seeks service connection for Achilles tendonitis.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran has current disabilities of Achilles tendonitis 
as illustrated in the private medical records and the 
November 2005 VA examination and of posterior calcaneal 
exostosis as reflected in private records.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records confirm the veteran was diagnosed and 
treated for Achilles tendonitis.  For example, service 
medical records in August 1975 described a history of painful 
ligaments to the left foot concluding with diagnoses of ankle 
sprain and Achilles tendonitis.  Subsequent records 
demonstrated continued follow up for the condition and 
indicated the veteran wore a cast which was removed in 
September 1975.  An August 1975 record reflected the veteran 
was placed on limited profile for Achilles tendonitis.  
However, a July 1976 examination described the lower 
extremities and feet as normal.  The July 1976 report of 
medical history completed by the veteran described a history 
of swollen or painful joints and foot trouble.  The examiner 
explained the swollen joints and the foot trouble referred to 
the tendonitis.  

What is missing is competent medical evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran underwent a VA examination in April 2005.  The 
veteran explained he had developed left Achilles tendonitis 
during service and had been treated with a short leg cast.  
The examiner reviewed the claims files and clinical findings 
performed in conjunction with the examination and concluded 
that the left tendo Achilles tendonitis resolved with 
treatment while the veteran was in service and there was no 
history suggesting the condition reoccurred.  The examiner 
explained the veteran had scant evidence of osteoarthritis of 
the left ankle at that time and it was unrelated to the 
Achilles tendonitis during service.  The examiner explained 
that Achilles tendonitis involved the Achilles tendon which 
is outside the ankle and does not produce osteoarthritis.  
There was no recurrence of tendo Achilles tendonitis.  

The veteran underwent a VA examination in November 2005.  
During this examination the veteran reported he developed 
Achilles tendonitis during basic training in 1975.  The 
impression was posterior calcaneal spur with 
mild/intermittent Achilles tendonitis.  The examiner opined 
the symptoms the veteran experienced were probably not 
related to the tendonitis experienced during basic training.  
The examiner indicated the symptoms were a result of the 
exercises the veteran was doing and not used to at the time 
and the veteran was adequately treated and the problem 
cleared up during service.  The examiner did not feel the 
subsequent problem in 2005 was related to the problem in 
service as the Achilles tendonitis in service was treated in 
1975.  

An August 2006 private medical record noted that the veteran 
came in to determine whether it was possible his Achilles 
tendon injury during service was related to the posterior 
calcaneal exostosis.  The physician related that one of the 
exostoses was within the Achilles tendon and reported that 
this could occur secondary to a partial tear with 
calcification within the tendon.  As such, it was possible 
that it occurred secondary to the Achilles tendonitis in 
service.  

An August 2006 letter from the same private physician opined 
it was possible that the posterior calcaneal exostosis was 
related to the Achilles tendon injury as exostoses can occur 
within a partial tear of the Achilles tendon.  However, the 
physician noted that posterior calcaneal exostosis can occur 
spontaneously without injury and therefore concluded that it 
was not more than possible and not even to the point of at 
least as likely as not that the posterior calcaneal exostosis 
was caused by the Achilles tendonitis.  

A December 2006 letter from a private physician reiterated 
that after a review of the service records, it was possible 
that the posterior calcaneal exostosis was related to the 
Achilles tendon injury that occurred during service.  
However, as with the August 2006 letter, the physician 
clarified that because exostoses can also occur spontaneously 
without injury, it was not more than possible and not even at 
least as likely as possible that the posterior calcaneal 
exostosis occurred during service.  

In sum, there are five medical opinions, two of which 
definitely concluded there was no relationship between any 
present disability and the Achilles tendonitis in service and 
three reflecting that there was a possibility the conditions 
were related.  To the extent to which the private physician 
noted a possibility of a nexus, the law provides that an 
award of benefits may not be predicated on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)(a letter 
from a physician indicating that veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).  Furthermore, the private 
physician clearly indicated that although a relationship was 
possible it was not the likely cause of the posterior 
calcaneal spur.  Given the medical evidence against the 
claim, for the Board to conclude that the veteran has an 
Achilles tendon disability that is related to service would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

The Board considered whether or not service connection was 
warranted on a theory of continuity of symptomatology.  In 
this regard, the veteran testified at two RO hearings, in May 
2003 and March 2007, and a Board hearing, in January 2008.  
During all three hearings the veteran explained that he was 
treated for Achilles tendonitis during service.  He indicated 
he was treated with a cast, crutches and shoe inserts, but in 
spite of the injury continued to perform all duties required 
during basic training.  He reported he continued to have 
problems with the left ankle and Achilles tendonitis.  The 
veteran indicated that he first treated at VA in 1993 and 
explained that earlier treatment records from private 
facilities had been destroyed.  The veteran also pointed out 
that there were two letters by a private physician indicating 
the calcaneal exostosis was possibly related to service. 

Similarly, an August 2001 letter from the veteran's mother 
described a long history of chronic pain for which he treated 
with pain relievers.  She related that the veteran informed 
her that the pain was due to wearing a cast and being forced 
to march with it during basic training.  

The veteran is competent to testify as to the symptoms he 
experienced, including the presence of pain in the Achilles 
tendon area. Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
veteran and his mother are not medical professionals 
competent to render an opinion on matters of a medical 
diagnosis or the etiology of a diagnosed disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

While the veteran has described continued pain in the 
Achilles tendon area, the competent medical evidence of 
record does not support this finding.  Significantly, the 
July 1976 separation examination noted no continued 
disability of the Achilles tendon.  Furthermore, subsequent 
records such as an August 1993 VA examination of the feet 
concluded with a finding of normal feet.  Similarly, the 
April 2004 VA examination found no recurrence of the Achilles 
tendonitis of the left foot.  In other words, the competent 
medical evidence of record suggests the veteran was mistaken 
and reflects periods during which there was no disability of 
the left Achilles tendon.  As such, the veteran's testimony 
concerning continued symptoms is not credible.  See Buchanan 
v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006). 

Therefore, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Secondary Service Connection

The veteran has alleged that his bilateral wrist, bilateral 
ankle and lumbar spine conditions are all secondary to the 
Achilles tendonitis.  Specifically, during all three hearings 
the veteran explained that the cast caused him to have poor 
posture and resulted in back and ankle problems.  
Additionally, he testified that the use of crutches caused 
his wrist problems.  The law provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2003).  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  As 
described above, the veteran is not entitled to service 
connection for Achilles tendonitis.  Nor is the veteran in 
receipt of service connection for any other disability and 
therefore, service connection on a secondary basis is not 
warranted at this time.

With regard to all claimed disorders, VA must also ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); also 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000) (Both 
holding that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).  As such, the Board will ascertain whether 
service connection for the bilateral ankle condition, 
bilateral wrist condition and lumbosacral spine condition is 
warranted on any other basis.  



Bilateral Ankle

The veteran has a current disability of arthritis of the 
ankles as noted in the VA outpatient treatment records.  For 
example, a May 2001 x-ray confirmed mild arthritic changes in 
both ankles.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service records, however, fail to reflect any complaints, 
treatment or diagnoses of an ankle condition.  Significantly, 
a July 1976 examination described the lower extremities and 
feet as normal.  No defects or diagnoses were noted on this 
examination.  While the veteran reported a history of swollen 
or painful joints and foot trouble on the July 1976 report of 
medical history, the examiner clarified that these complaints 
referred to the Achilles tendonitis.  The veteran denied any 
arthritis, rheumatism or bursitis or bone or joint deformity 
on this report of medical history.  

More significantly, there is no competent medical evidence of 
a nexus.  A June 2002 VA outpatient treatment record 
reflected the veteran complained of a history of an injury in 
boot camp for which he treated with a cast.  The veteran 
related that afterwards he had ankle pain which he treated 
only with medication.  The physician diagnosed osteoarthritis 
and prescribed medication.  The physician did not provide an 
opinion as to the etiology of the ankle condition.  

An April 2003 private record reflected complaints of ankle 
pain.  The veteran described pain in the Achilles tendon 
area.  He denied neurovascular symptoms and denied any known 
injury to the ankles in the past.  The diagnosis was Achilles 
tendonitis, pes planus and mild anterior tibial spurring.  
The physician stated the pes planus was probably the major 
concern and put stress on other areas.  

Other VA and private records reflect treatment of the ankles 
but do not contain an opinion as to the etiology of the 
condition.  Such evidence was generated with the purpose of 
recording medical treatment for symptoms, and not towards 
ascertaining a diagnosis.  Therefore, there is one record 
which indicates there was no ankle injury and relates the 
pain to pes planus and one record which only reports the 
veteran's related history.  To the extent to which the 
veteran's reported history suggests a nexus, these 
recitations of medical history are simply not supported by 
the evidence of record.  The law provides that the 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  As noted above, to the 
extent to which the veteran provided an etiology of the ankle 
condition, the veteran is not a medical professional 
competent to render an opinion on matters of a medical 
diagnosis or the etiology of a diagnosed disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Nor is there any evidence of continuity of symptomatology.  
While the veteran described continued ankle pain, the first 
indication of treatment in the record is dated in the 1980s.  
The gap in evidence constitutes negative evidence that tends 
to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The gap in evidence also 
indicates that the arthritis did not manifest to a 
compensable degree within one year of the veteran's 
separation from service.  As such, service connection 
pursuant to 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309 is not warranted.

Therefore the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Lumbar Spine

The veteran has a current disability of degenerative joint 
disease of the lumbosacral spine as is illustrated by VA 
outpatient treatment records and private medical records.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records fail to reflect a diagnosis for a 
lumbar spine condition.  Service records do demonstrate 
complaints of back pain in August 1976.  This record 
concluded with the diagnosis of muscle strain.  Of particular 
note, the August 1976 record described the pain in the right 
shoulder and upper back, not the thoracic or lumbar spine.  
While the July 1976 report of medical history completed by 
the veteran described a history of recurrent back pain and 
the examiner explained the back pain occurred off and on; the 
July 1976 examination described the spine and other 
musculoskeletal system as normal.  

The remaining element is competent medical evidence of a 
nexus.  In this regard, the evidence supporting the claim 
consists of some VA outpatient treatment records and the 
veteran's testimony.  A March 2002 VA outpatient treatment 
record described a history of low back pain since his time in 
the service when he had Achilles tendonitis and increased 
back pain after an 1988 motor vehicle accident . The 
impression was arthritis and the physician indicated that 
based upon the veteran's history the low back pain was likely 
related to poor posture form ambulation by casting.  July 
2002 VA outpatient treatment records also reflected a history 
by the veteran of back pain since he left the military with a 
motor vehicle accident causing a worsening of the pain.  

The veteran provided testimony at RO and Board hearings in 
which he reported back pain since service.  The veteran 
related two potential causes: 1) pain as a result of the 
Achilles tendonitis and 2) a back problem related to an 
incident in Germany in which he injured his back around June 
1976.  

The veteran is competent to testify as to the symptoms he 
experienced, including the presence of back pain. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, the Board finds the veteran's 
testimony is not credible as there are conflicting statements 
in the record illustrating inconsistencies in the veteran's 
testimony. See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 
2006).  In fact, the majority of the competent medical 
records suggest the back pain is a result of a post-service 
motor vehicle accident.  For example, a March 1991 private 
record related the back pain to a motor vehicle accident in 
1988.  Similarly private records dated in November 1988 
indicated the veteran complained of low back pain since a 
motor vehicle accident earlier in the week.  Private records 
dated in January and April 1989 indicated the veteran 
reported he was getting along very well until a November 1988 
motor vehicle accident at which time he began having left 
lumbosacral joint pain and left lower extremity pain.  An 
April 2001 VA outpatient treatment record noted pain since 
motor vehicle accident in 1989.

The Social Security Administration decision indicated the 
veteran had claimed disability based upon a back injury, 
first from a motor vehicle accident and, second, from a 
reinjury after a lifting accident.  Decisions of the Social 
Security Administration regarding disability, while relevant, 
are not controlling with respect to VA determinations. See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Adjudication of 
VA and Social Security claims is based on different laws and 
regulations.  However, in the present case, the medical 
records supporting the Social Security Administration 
decision relate the back condition to the motor vehicle 
accident.  Additionally, on his April 1989 and June 1990 
applications for Social Security Administration disability 
benefits the veteran reported the date of onset of the back 
condition as November 1988.   An Application dated in April 
1994 listed the date of onset as September 1991.  Another 
undated report of disability for the Social Security 
Administration noted the onset of degenerative joint disease 
of the lumbar spine as November 1994.  

In sum, the Board finds the preponderance of the evidence is 
against the claim.  While some VA outpatient treatment 
records noted back pain since service, these statements were 
based entirely on the veteran's reported history.  As noted 
above, the Board finds the veteran is not credible to the 
extent that he reports the onset of the back pain. Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony).  The law provides that the 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Therefore, there is no 
competent medical evidence of a nexus and service connection 
is not warranted. 

Bilateral wrist

The veteran has a current disability of arthritis of the 
wrists.  The remaining question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records reflect complaints of a sprained 
wrist in May 1976.  The impression was minimal strain on the 
right wrist.  However, the July 1976 examination performed 
shortly before the veteran's separation from service 
described the upper extremities as normal.  While the veteran 
reported a history of swollen or painful joints on the July 
1976 report of medical history, the examiner clarified this 
referred to the Achilles tendonitis.  The veteran denied any 
arthritis, rheumatism or bursitis or bone or joint deformity.  

More significant, there is no competent medical evidence of a 
nexus.  A September 2001 VA outpatient pain clinic treatment 
record indicated the veteran was treated for bilateral wrist 
pain.  During that visit the veteran explained that his pain 
stemmed from a previous neck injury that radiated down in to 
the left hand.  

A July 2002 VA outpatient treatment record reflected a 
history of pain in the bilateral wrists that the veteran 
related to wearing a cast for the left Achilles tendonitis 
during basic training.  The impression was mutltifocal joint 
pain with probable compensation issues and symptom 
exaggeration.  

No other medical records contain an opinion as to the 
etiology of the bilateral wrist condition.  As such, the only 
record relating the wrist condition to service is based upon 
the veteran's reported history.  As noted above the law 
provides that the transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Nor is there any evidence of continuity of symptomatology.  
In fact, the veteran in the March 2007 RO hearing testified 
that his wrist condition began approximately 5 years after 
service.  The gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  The gap 
in evidence also indicates that the arthritis did not 
manifest to a compensable degree within one year of the 
veteran's separation from service.  As such, service 
connection pursuant to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. §  
3.307, 3.309 is not warranted.

Conclusion

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his disabilities are related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
ORDER

New and material evidence having been submitted, the claim 
for service connection for Achilles tendonitis of the left 
foot is reopened.  To this extent and to this extent only, 
the appeal is granted.  

New and material evidence having been submitted, the claim 
for service connection for a bilateral ankle condition is 
reopened.  To this extent and to this extent only, the appeal 
is granted.  

New and material evidence having been submitted, the claim 
for service connection for degeneration of the lumbar spine 
or lumbosacral intervertebral disc is reopened.  To this 
extent and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim 
for service connection for a bilateral wrist condition is 
reopened.  To this extent and to this extent only, the appeal 
is granted.  

Service connection for Achilles tendonitis is denied.

Service connection for a bilateral ankle condition is denied.

Service connection for degenerative disease of the 
lumbosacral spine is denied.

Service connection for a bilateral wrist condition is denied.


REMAND

Concerning the claim of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
cervical spine condition, the record reflects that after the 
veteran received notice of an August 2007 rating decision, 
the veteran expressed disagreement with the decision at the 
January 2008 Board hearing.  The oral statement, when 
transcribed, became a "writing" and therefore the veteran's 
testimony is a valid Notice of Disagreement. Tomlin v. Brown, 
5 Vet. App. 355 (1993).  The claims file does not contain any 
Statement of the Case (SOC) for the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a cervical spine condition.  The Board 
must therefore remand that issue for the issuance of an SOC. 
See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should re-examine the 
veteran's claim pertaining to whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a cervical spine condition.  If no 
additional development is required, the RO 
should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the veteran's withdrawal of the NOD.  
If, and only if, the veteran files a 
timely substantive appeal, should the 
issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


